UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6787



KELVIN WATFORD,

                                                Plaintiff - Appellant,

          versus


CORRECTIONAL OFFICER HOUSE,

                                                 Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-04-1526-1)


Submitted:   October 18, 2005               Decided:   October 20, 2005


Before WIDENER, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kelvin Watford, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Kelvin Watford seeks to appeal the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.        This

court may exercise jurisdiction only over a final order, 28 U.S.C.

§ 1291 (2000), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).    The order Watford seeks to

appeal is neither a final order nor an appealable interlocutory or

collateral order because it has been vacated by the district court

on Watford’s motion for reconsideration. See Watford v. House, No.

CA-04-1526-1 (E.D. Va. June 1, 2005).     Accordingly, we dismiss the

appeal for lack of jurisdiction.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           DISMISSED




                              - 2 -